Jordan, Justice.
This appeal is from a juvenile court order ruling that the appellant has no enforceable parental rights due to a voluntary release in 1971 and dismissing her habeas corpus petition for custody of two minor children.
These children, two girls presently eight and ten years old, are in the custody of appellee and have been in her custody for over seven years. We have carefully reviewed this entire record and find it unnecessary to set forth all the facts relating to the custody of these children. On the basis of our review, we conclude that there is reasonable and ample evidence in the record to support the judgment made by the habeas court in refusing to change the custody rights of the appellee and that judgment will not be disturbed. Robinson v. Ashmore, 232 Ga. 498 (207 SE2d 484) (1974).

Judgment affirmed.


All the Justices concur.